239 F.3d 1334 (Fed. Cir. 2001)
JANICE R. BOHAC,  Petitioner,v.DEPARTMENT OF AGRICULTURE,  Respondent.
99-3306
United States Court of Appeals for the Federal Circuit
DECIDED: FEBRUARY 14, 2001

Appealed from: Merit Systems Protection Board [Copyrighted Material Omitted]
Ernest C. Hadley, Law Offices of Ernest C. Hadley, P.C., of West Wareham, Massachusetts, argued for petitioner. Joyce F. Glucksman, Joyce F. Glucksman, P.C., of Atlanta, on the brief for petitioner.
Craig R. Gottlieb, Attorney, Commercial Litigation Branch, Civil Division, Department of Justice, of Washington, DC, argued for respondent. On the brief were David M. Cohen, Director; Robert E. Kirschman, Jr., Assistant Director; and Thomas A. Coulter, Trial Attorney. Of counsel was Sean P. Kelly, Attorney, Office of the General Counsel, Department of Agriculture, of Washington, DC.
Ernest C. Hadley, Law Office of Ernest C. Hadley, P.C., of West Wareham, Massachusetts, for amicus curiae Dwight F. Hasler.
Before LOURIE, LINN, and DYK, Circuit Judges.
DYK, Circuit Judge.


1
This case presents the issue whether non-pecuniary damages--here recovery  for alleged pain and suffering, injury to reputation, and injury to family  life--are recoverable under section 1221 of the Whistleblower Protection  Act. 5 U.S.C. § 1221(g)(1)(A)(ii). We hold that non-pecuniary damages are  not recoverable and that the government has not waived its sovereign  immunity with respect to such claims. Accordingly, we affirm the decision  of the Merit Systems Protection Board ("Board").


2
* In 1998, Janice Bohac ("petitioner") successfully appealed her removal from  her research geneticist position with the United States Department of  Agriculture ("agency") on the ground that her removal violated the  Whistleblower Protection Act. On July 14, 1998, Ms. Bohac filed a motion  for damages, requesting an award of $14,021.32 for pecuniary losses, and  $150,000 for non-pecuniary damages. The non-pecuniary damages sought by Ms.  Bohac included damages for physical and emotional suffering, damage to her  personal and professional reputation, and damages for various injuries to  her family life. In an October 26, 1998, initial decision an administrative  judge for the Board awarded Ms. Bohac pecuniary damages in the amount  requested, but denied her claim for non-pecuniary damages. The  administrative judge held that non-pecuniary damages do not constitute  "consequential damages" allowable under the Whistleblower Protection Act.  Ms. Bohac petitioned for review of the initial decision to the full Board.


3
On April 21, 1999, the Board denied Ms. Bohac's petition for review based  on Kinney v. Department of Agriculture, 82 M.S.P.R. 338 (1999), where the  Board held that it does not have authority under 5 U.S.C. §  1221(g)(1)(A)(ii) to award non-pecuniary damages. Bohac v. Dep't of Agric.,  No. AT-0752-97-0224-P-1 (M.S.P.B. Apr. 21, 1999). Ms. Bohac then sought  review in this court.

II

4
We have jurisdiction over this petition for review pursuant to 28 U.S.C.  § 1295(a)(9). Our review of the Board's decision requires statutory  interpretation which is a question of law. Watson v. Dep't of Justice, 64  F.3d 1524, 1528 (Fed. Cir. 1995). We review questions of law de novo. King  v. Dept. of Health & Human Servs., 133 F.3d 1450, 1452 (Fed. Cir. 1998);  Kings v. Briggs, 83 F.3d 1384, 1387 (Fed. Cir. 1996).

III

5
Congress passed the Whistleblower Protection Act of 1989, Pub. L. No. 101-  12, 103 Stat. 16 (codified in scattered sections of 5 U.S.C.) ("WPA"), to  protect "government employees from being punished for disclosing  potentially embarrassing information about the operation of government."  Weber v. Dep't of the Army, 9 F.3d 97, 101 (Fed. Cir. 1993). In the WPA,  Congress expressed its intention to strengthen the protections available to  Federal whistleblowers from reprisals for protected disclosures of  information. Pub. L. No. 101-12, § 2(b), 103 Stat. 16, 16. Congress  created, inter alia, an individual right of action under 5 U.S.C. § 1221(a)  to complement the relief previously available through the Office of Special  Counsel ("OSC"), and expanded other rights for protected whistleblowers.  Pub. L. No. 101-12, § 3(a)(11), 103 Stat. 16, 19.


6
Pursuant to 5 U.S.C. § 1221(a), an employee affected by personnel actions  alleged to have been in retaliation for whistleblowing must first seek  corrective action from the OSC under section 1214 of title 5. 5 U.S.C. §§  1214(a)(3), 1221(a); Marano v. Dep't of Justice, 2 F.3d 1137, 1139 (Fed.  Cir. 1993). If the employee is unsuccessful before the OSC, the employee  may then file an individual right of action ("IRA") seeking corrective  action from the Board. 5 U.S.C. § 1214(a)(3); Marano, 2 F.3d at 1139-40.


7
Under the WPA of 1989, a prevailing employee, in addition to the corrective  action, could recover only "reasonable attorney's fees and any other  reasonable costs  incurred." 5 U.S.C. §§ 1221(g)(1)-(2) (1988 & Supp. V 1993).1  In the 1994 amendments to the WPA, Congress also provided additional rights  and remedies for protected whistleblowers. Specifically, the 1994  amendments, Pub. L. 103-424, § 8(b)(2), 108 Stat. 4361, 4365, amended  section 1221(g) by inserting new paragraph (1)(A) providing that  "corrective action" by the Board may include:


8
(i) that the individual be placed, as nearly as possible, in the position the individual would have been in had the prohibited personnel practice not occurred; and


9
(ii) back pay and related benefits, medical costs incurred, travel expenses, and any other reasonable and foreseeable consequential changes.


10
5 U.S.C. § 1221(g)(1)(A) (emphasis added). (At the same time, Congress also  amended 5 U.S.C. § 1214, and expanded the relief available in actions  initiated by the OSC by adding a new subsection (g) with similarly worded  provisions.2 Pub. L. 103-424, § 8(a), 108 Stat. 4361, 4364-65.)  New subparagraph (i) of section 1221(g)(1)(A) generally clarified the types  of "corrective action" already available, but subparagraph (ii) was new in  the 1994 amendments. The issue before us is the meaning of the phrase "any  other reasonable and foreseeable consequential changes" in section 1221(g)  of the current statute.

IV

11
At the outset we are confronted by the inconvenient fact that the WPA does  not in fact provide for the recovery of consequential "damages," although  both parties urge us to treat it as though it did. Rather, as enacted, and  as it appears in the Statutes at Large and in the U.S. Code, the provision,  5 U.S.C. § 1221(g)(1)(A)(ii), allows recovery for "consequential changes."  The reference to "changes" is obviously a mistake.3 It is well-  established that an appellate court may interpret statutes to correct such  obvious mistakes. See United States Nat'l Bank of Or. v. Indep. Ins. Agents of Am.,  508 U.S. 439, 462 (1993) (disregarding a scrivener's error on punctuation  because it was against the "overwhelming evidence from the structure,  language, and subject matter of the . . . Act"); United States v. Colon-  Ortiz, 866 F.2d 6, 10 (1st Cir.) (finding that extra language was "an  inadvertent drafting error, and should be stricken from the statute," and  that "in legislative (as in judicial) affairs, allowance must be made for  human error and inadvertence"), cert. denied, 490 U.S. 1051 (1989); 2A  Norman J. Singer, Statutes and Statutory Construction § 46.06, at 192-93  (6th ed. 2000). This is such a situation where it is appropriate for us to  interpret the statute by disregarding an obvious mistake in the text of the  statute.


12
The question, however, becomes: what was the mistake? The parties urge that  "changes" in section 1221(g)(1)(A)(ii) was intended to be "damages."  However, it is also possible that "changes" was intended to be "charges."  On balance, we think that the parties' reading is correct. Section 1214(g)  of title 5, the counterpart provision of section 1221(g) for actions  brought by the OSC rather than as an individual right of action, provides  for recovery of "consequential damages." These two provisions were enacted  at the same time in the 1994 Amendment, and contain nearly identical  language. Pub. L. 103-424, §§ 8(a) and (b)(2), 108 Stat. 4361, 4364-65.  The inference is strong that Congress intended the same scope of recovery  under section 1221(g) as under section 1214(g).


13
Lastly, the legislative history apparently does not contain any references  to "changes" but instead refers to "damages." 140 Cong. Rec. H11421 (daily  ed. Oct. 7, 1994) (statement of Rep. McCloskey) ("[T]he expanded provisions  for consequential damages and attorney fees are intended to provide a  realistic expectation that employees who prevail will recover their costs .  . . ." (emphasis added)). We conclude that "changes" should be construed to  be "damages" in section 1221(g)(1)(A)(ii).

V

14
As might be expected, the parties urge opposite positions with respect   to  the  interpretation  of the phrase "consequential damages."  Petitionered to   suggests that Congress intended  to incorporate the contract law concept ofPetitionered to   consequential  damages, meaning foreseeable  damages,  as  most  famously oPetitionered to   announced in Hadley  v. Baxendale, 9 Ex. 341, 156 Eng. Rep. 145 (1854), andnered to   that non-pecuniary damages  are  recoverable.  The government, on the other4), andnered to   hand, urges that the term refers to  pecuniary  damages  by  which it means4), andnered to   reimbursement of out-of-pocket costs.  While the issue is not  free  fromns4), andnered to   doubt, we conclude that the government is correct.


15
Because this is a suit against the government, we cannot allow recovery  unless there has been a waiver of sovereign immunity. The Supreme Court  ruled in Lane v. Pena, 518 U.S. 187, 192 (1996), that a "waiver of the  Federal Government's sovereign immunity must be unequivocally expressed in  statutory text . . . and will not be implied." See also United States v.  Nordic Village, Inc., 503 U.S. 30, 33-34 (1992). Moreover, a waiver of  sovereign immunity must be strictly construed in favor of the sovereign.  Lane, 518 U.S. at 192 ; Nordic Village, 503 U.S. at 34 ; Library of Congress  v. Shaw, 478 U.S. 310, 318 (1986). While the Supreme Court recently appears  to have allowed greater latitude for interpreting the scope of sovereign  immunity waivers in the light of "statutory purposes, history, and the  absence of convincing reason for denying" a waiver, West v. Gibson, 527  U.S. 212, 222 (1999), we are satisfied that even under the more liberal  standard of West v. Gibson, the petitioner's interpretation must fail.


16
First, the term "consequential damages" does not have a well-established  common law meaning that includes non-pecuniary damages. In interpreting a  Congressional statute using common law terminology, there is a presumption  that Congress intended the common law meaning. As the Supreme Court noted  in Morissette v. United States, 342 U.S. 246, 263 (1952), "where Congress  borrows terms of art in which are accumulated the legal tradition and  meaning of centuries of practice" it is presumed to know and adopt the  common law concepts. It is therefore a "settled principle of statutory  construction that, absent contrary indications, Congress intends to adopt  the common law definition of statutory terms." United States v. Shabani,  513 U.S. 10, 13 (1994); see also United States v. Wells, 519 U.S. 482, 491  (1997) (articulating the presumption "that Congress incorporates the  common-law meaning of the terms it uses if those terms have accumulated  settled meaning under the common law and the statute does not otherwise  dictate" (quoting Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 322  (1992))).


17
Many of the authorities discussing the term "consequential damages" cited  by the parties here do not reflect common law usage at all. Instead they  reflect casual use by courts to describe particular types of damages or use  of the term in a variety of other  statutory contexts. The usage in those contexts varies considerably, and  the authorities are essentially unhelpful.4


18
More pertinently, petitioner urges us to apply the common law contract law  concept of "consequential damages," including the foreseeability test of  Hadley v. Baxendale. Even if we were to assume, as petitioner urges, that  Congress intended to incorporate the meaning of the phrase "consequential  damages" from contract law, this does not suggest the result that  petitioner seeks. The concept of "consequential damages" in contract law  relates to the concept of foreseeability at the time the contract is  executed, not, as the petitioner would have it, foreseeability at the time  of the breach. See Prudential Ins. Co. of Am. v. United States, 801 F.2d  1295, 1300 (Fed. Cir. 1986); Restatement (Second) of Contracts § 351(1),  cmt. a (1979); see also 11 Samuel Williston, Williston on Contracts §§  1347, 1348, at 251-53, 259 (3d ed. 1968). In general, this has led the  courts to limit recovery to pecuniary damages, which are most likely to be  foreseeable at the time of contracting, as opposed to non-pecuniary  damages, which are more dependent on the circumstances of the individual  plaintiff at the time of the breach. See, e.g., Pierce v. Int'l Ins. Co. of  Ill., 671 A.2d 1361, 1367 (Del. 1996); Stanback v. Stanback, 254 S.E.2d  611, 616-17 (N.C. 1979).


19
The cases have focused particularly on damages for emotional distress.  Under the traditional contract law approach, "[i]t is well established  that, as a general rule, no damages will be awarded for the mental distress  or emotional trauma that may be caused by a breach of contract." John D.  Calamari & Joseph M. Perillo, The Law of Contracts § 14.5(b), at 549 (4th  ed. 1998); see also Williston, Williston on Contracts §§ 1338, 1341, at  200, 214; Restatement (Second) of Contracts § 353. To be sure there are  exceptions, such as contracts of carriers and innkeepers with passengers  and guests, contracts for the carriage or proper disposition of dead  bodies, and contracts for the delivery of messages concerning death.  Restatement (Second) of Contracts § 353 cmt. a; 5 Arthur L. Corbin, Corbin  on Contracts § 1076, at 434 (1964). In these cases, however, breach of the  contract is particularly likely to cause serious emotional disturbance.  Restatement (Second) of Contracts § 353, cmt. a. Moreover, with the limited  exception of contracts for the delivery of messages concerning death,  damages for mental suffering are usually refused absent wanton and willful  misconduct. Corbin, Corbin on Contracts § 1076, at 434. Ordinary negligence  does not suffice. Id. at 434-35.


20
This case clearly does not fit into any of these categories of cases for  which awards of mental suffering were awarded for breach of contract at  common law. Indeed, a whistleblowing claim seems most closely akin to a  claim for wrongful discharge and, historically, at common law only  traditional contract damages were recoverable for such claims. See 2 Mark  A. Rothstein et al., Employment Law § 8.21, at 315-16 (1999).


21
Petitioner cites a number of wrongful discharge cases beginning in the  1980s, such as Wiskonotoni v. Michigan National Bank-West, 716 F.2d 378  (6th Cir. 1983) and Smith v. Atlas Off-Shore Boat Service, Inc., 653 F.2d  1057 (5th Cir. 1981), which have allowed emotional distress damages. Such  wrongful discharge claims are sometimes based in contract and sometimes in  tort. See generally Rothstein et al., Employment Law § 8.21, at 315-16;  Mark A. Player, Employment Discrimination Law § 1.06a, at 11-12 (1988).  Some courts, such as those in Wiskontoni and Smith, have upheld awards of  emotional distress damages for wrongful discharge where public policy  concerns are implicated. Others have refused to award emotional distress  damages for wrongful discharge, thereby limiting damages to ordinary  contract damages. See, e.g., Francis v. Lee Enters. Inc., 971 P.2d 707, 708  (Haw. 1999) (rejecting cause of action for breach of employment contract  based in torts, and limiting emotional distress damages to situations where  parties specifically provided for them in contract); Hummer v. Evans, 923  P.2d 981, 987 (Idaho 1996) (breach of covenant of good faith and fair  dealing in at-will employment context raises claim under contract law, not  tort law). Thus, while the common law limits on wrongful discharge damages  may have changed in at least some   states, it is clear that historically there was no uniform common law rule  in this area allowing recovery of non-pecuniary damages, much less an  established common law meaning of the term "consequential damages" that  would include non-pecuniary damages in the context of contract law. We have  also been unable to determine that the term "consequential damages" has any  well-defined common law meaning in the tort context, and neither party  urges that it does.


22
Second, if Congress had intended to allow broad recovery for non-pecuniary  damages, it seems likely that it would have used the well-understood term  "compensatory damages." "`Compensatory damages' are the damages awarded to  a person as compensation, indemnity or restitution for harm sustained by  him." Restatement (Second) of Torts § 903 (1979). Compensatory damages are  divided into two categories: pecuniary and non-pecuniary. Id. at §§ 905 and  906. Non-pecuniary compensatory damages include compensation for bodily  harm and emotional distress, and are awarded without proof of pecuniary  loss. Id. at § 905. It is well-understood that the term "compensatory  damages" includes non-pecuniary damages such as pain and suffering. For  example, when Congress passed the Civil Rights Act of 1991, adding 42  U.S.C. § 1981a, it expressly provided for awards of "compensatory and  punitive damages" to employees prevailing on claims of discrimination. 42  U.S.C. § 1981a(a)(1). Congress provided a precise definition of  "compensatory and punitive damages" in the Civil Rights Act, listing  "future pecuniary losses, emotional pain, suffering, inconvenience, mental  anguish, loss of enjoyment of life, and other nonpecuniary losses" in the  language of the statute itself, and then set limits on the amount that an  award for these damages could total. 42 U.S.C. § 1981a(b)(3). Unlike the  Civil Rights Act of 1991, section 1221 of the WPA neither expressly grants  "compensatory damages" nor lists examples of the types of damages that  would include non-pecuniary damages. This comparison illustrates that  Congress knows how to provide damages for non-pecuniary losses, including  pain and suffering, when it so desires. It did not do so in the 1994  amendments to the WPA.


23
Third, petitioner points to a language difference between sections 1214(g)  and 1221(g). Section 1214 provides for "reimbursement for attorney's fees,  back pay and related benefits, medical costs incurred, travel expenses, and  any other reasonable and foreseeable consequential damages," while section  1221 simply provides "back pay and related benefits, medical costs  incurred, travel expenses, and any other reasonable and foreseeable  consequential [damages]." Compare 5 U.S.C. § 1214(g)(2) with 5 U.S.C. §  1221(g)(1)(A)(ii) (emphasis added). The difference in language is most  likely explained by the fact that section 1214 includes attorney's fees in  the list of damages that "may" be awarded, while section 1221 treats  attorney's fees separately, mandating that they "shall" be awarded. Compare  5 U.S.C. § 1214(g)(2) with 5 U.S.C. § 1221(g). Indeed, the use of the term  "reimbursement" in section 1214, and the intended parallelism between  sections 1214 and 1221 is further confirmation that section 1221, like section 1214, was designed to allow only for  reimbursement of out-of-pocket costs.5


24
Fourth, application of the interpretive rule of ejusdem generis to 5 U.S.C.  § 1221(g)(1)(A)(ii) leads us to the conclusion that Congress intended a  narrow construction of "consequential damages" in the 1994 amendment to the  WPA. "Under the rule of ejusdem generis, which means `of the same kind,'  where an enumeration of specific things is followed by a general word or  phrase, the general word or phrase is held to refer to things of the same  kind as those specified." Sports Graphics, Inc. v. United States, 24 F.3d  1390, 1392 (Fed. Cir. 1994); see generally 2A Norman J. Singer, Statutes  and Statutory Construction § 47.17, at 273-74 (6th ed. 2000) ("Where  general words follow specific words in a statutory enumeration, the general  words are construed to embrace only objects similar in nature to those  objects enumerated by the preceding specific words."). It is appropriate to  apply ejusdem generis in interpreting the language of 5 U.S.C. §  1221(g)(1)(A)(ii). The section includes a list of three specific authorized  forms of relief: (1) back pay and related benefits; (2) medical costs  incurred; and (3) travel expenses. The section then includes a concluding  phrase: "and any other reasonable and foreseeable consequential [damages]."  Under ejusdem generis, the general phrase "any other reasonable and  foreseeable consequential [damages]" should be read to cover only items  similar in nature to the specific items. In this case, the three  specifically listed items are all actual monetary losses or out-of-pocket  expenses. None of these items includes non-pecuniary damages such as those  sought by petitioner.


25
Finally, the legislative history of the 1994 amendments to the WPA makes no  reference to compensatory damages or the types of damages for which  recovery is now sought. There is a noticeable lack of discussion concerning  the type of damages that an aggrieved party may receive. For example, two  references in the Senate Report to damages available to a prevailing  whistleblower hardly endorse the petitioner's theory. The Senate Report  states that "a prevailing whistleblower is entitled to attorneys' fee and  any other reasonable costs incurred directly or indirectly by the  whistleblower in connection with the litigation." S. Rep. No. 103-358, at 8  (1994), reprinted in 1994 U.S.C.C.A.N. 3549, 3557 (emphasis added). This  statement does not suggest an intention to expand the damages available to  also include non-pecuniary damages. The petitioner further relies on a  statement in the Senate Report that the Act "allows the Board to order  corrective action that will make, as nearly as possible, the individual  `whole.'" S. Rep. No. 103-358, at 11 (1994), reprinted in 1994 U.S.C.C.A.N.  3549, 3559. This is merely a general statement about the purpose of the  statute and does not contradict the government's interpretation of the  statute. Contrary to petitioner's assertions, making an individual "whole"  does not mean that the individual is entitled to non-pecuniary losses.  Rather, this statement could just as easily mean that an individual will be  wholly reimbursed for his out-of-pocket or pecuniary losses. The House  Committee Report for the proposed 1994 amendments discusses making a  whistleblower "whole" in the context of reimbursement of expenses. That  report, H.R. Rep. No. 103-769, at 18 (1994), for example, criticizes a body  of case law that "does not permit employees to be made whole through  payment of consequential expenses incurred as a result of an improper  personnel action." (Emphasis added).

CONCLUSION

26
For all of these reasons we conclude that the term "consequential damages"  in section 1221(g) is limited to reimbursement of out-of-pocket costs and  does not include non-pecuniary damages.

COSTS

27
No costs.


28
AFFIRMED.



Notes:


1
 In 1991, the Board ruled that this recovery was limited to "recovery  of  costs  incurred  by an attorney on behalf of a prevailinged [whistleblower],"   but  not  costs  that   the   whistleblowers   incurreded themselves.  Wiatr v. Dep't  of  the  Air  Force,  50  M.S.P.R. 441, 451-52 (1991);  see  S.  Rep.  No.  103-358,  at  8  (1994),  reprinted   in  1994,' U.S.C.C.A.N.  3549,  3557.   In  1993,  the  Board overruled the holding of  in  1994,' Wiatr, finding that the term "and  any  other  reasonable  costs"  includes "cost directly incurred by an appellant."  Bonggat v. Dep't of the Navy, 59 M.S.P.R.  175,  179  (1993).   In  1994, when Congress amended the WPA, the the Navy, 59 language in the attorneys' fees and costs provision in section 1221 was not materially changed.  Compare  5  U.S.C.  §§  1221(g)(1)-(3)  (1994)  with 5; U.S.C.  §§ 1221(g)(1)-(2) (1993).  However, in the accompanying legislative with 5; history Congress  expressly  endorsed  the Board's position in Bonggat thative with 5; the  term "reasonable attorney's fee  and  any  other  reasonable  costs ; tative with 5; incurred"  in  5  U.S.C.  § 1221(g) includes costs that whisteblowers incur with 5; themselves.  The Senate Report agreed  that  "a prevailing whistleblower isincur with 5; entitled  to  attorneys'  fees and any other reasonable  costs  incurredleber isincur with 5; directly  or indirectly by the  whistleblower  in  connection  with  thedleer isincur with 5; litigation."   S.  Rep.  No.  103-358,  at  8  (1994),  reprinted  in  1994 ;with 5; U.S.C.C.A.N. 3549, 3557.


2
 Newly  added  subsection (g) of 5 U.S.C. § 1214 recites ;with 5; that corrective action under section 1214 may include:
(1) that the individual be placed, as nearly as possible, in the position the individual would have been in had the prohibited personnel practice not occurred; and
(2) reimbursement for attorney's fees, back pay and related benefits, medical costs incurred, travel expenses, and any other reasonable and foreseeable consequential damages.


3
 The  Board  has  consistently  agreed,  holding  that14cites ;with 5; although the "statutory provision refers  to  consequential `changes' . . .14cites ;with 5; it  is  apparent that consequential `damages' were intended."   Hoever  v.1ites ;with 5; Dep't of  the  Navy,  70  M.S.P.R.  386, 388 n.2 (1996); see also Kinney v.with 5; Dep't of Agric., 82 M.S.P.R. 338, 339-40,  appeal  dismissed, 215 F.3d 1342 v.with 5; (Fed. Cir. 1999) (unpublished disposition); Hasler v. Dep't  of  the  Air F.3d 1342 v.with 5; Force, 79 M.S.P.R. 415, 422 n.2 (1998) (Vice Chair Slavet, dissenting).


4
 See, e.g., United States v. Burke,  504  U.S.  229 , 239 ; (1992)  (stating  that   "[n]othing  in  this remedial scheme [of Title VII ;,  504  U.S.  229 , 239 ; prior to the Civil Rights Act of 1991] purports  to  recompense  a  .  .  .e VII ;,  504  U.S.  229 , 239 ; plaintiff  for  any of the other traditional harms associated with personale VII ;,  504  U.S.  229 , 239 ; injury, such as pain and suffering, emotional distress, harm to reputation, or other consequential  damages  (e.g.,  a ruined credit rating)" (emphasis  U.S.  229, 239 ; added)); Schweiker v. Chilicky, 487 U.S. 412,  425 , 436-37 (1988) (Brennan,hasis  U.S.  229, 239 ; J., dissenting) (discussing how the "continuing disability  review" programis  U.S.  229, 239; statute  provides  for "economic consequential damages" which  does  notogris  U.S.  229, 239 ; include damages for  "emotional  or dignitary harms"); Lutz Farms v. Asgrow U.S.  229, 239 ; Seed Co., 948 F.2d 638, 646 (10th Cir.  1991)  (upholding  district  court v. Asgrow U.S.  229, 239 ; finding that defendant's attempted exclusion of "consequential damages"  byrow U.S.  229, 239 ; a  limitation  on  the  bottom  of  an  invoice  was  void  because  it was"  byrow U.S.  229, 239 ; unconscionable);  Ga.  Code Ann. § 11-2a-520(2) (defining the types  ofs&qu;  byrow U.S.  229, 239 ; "consequential damages"  that  may  be awarded for a lessor's default); Ga.row U.S.  229, 239 ; Code Ann. § 11-4-402(b) (defining a bank's  liability  to  its customer for; Ga.row U.S.  229, 239 ; damages  caused by wrongful dishonor and limiting bank's liability  toustomr for; Ga.row U.S.  229, 239 ; "actual  damages  proved . . . and damages for arrest or prosecution of the; Ga.row U.S.  229, 239 ; customer or other consequential  damages");  Ga.  Code  Ann.  §  51-12-3(b)row U.S.  229, 239 ; (defining "consequential damages" as "those which are the necessary  andw U.S.  229, 239 ; connected  effect  of  a  tortious act, even though they are to some extentcessary  andw U.S.  229, 239 ; dependent upon other circumstances").


5
 Petitioner  urges that the term "consequential damages".  229, 239 ; must include non-pecuniary damages because  not  all  prohibited  personnelial damages".  229, 239 ; actions cause pecuniary damages.  In particular, petitioner argues that the 1994 amendments expanded the definition of these "personnel actions"  whichs".  229, 239 ; may  constitute  a  prohibited  personnel  action  to  also include certainot;  whichs".  229, 239 ; actions  that  allegedly do not cause pecuniary damages.   For  example,rtaot;  whichs".  229, 239 ; petitioner notes  that the 1994 amendments, Pub. L. No. 103-424, §5(a), 108whichs".  229, 239 ; Stat. 4361, 4363, added  "a  decision  to  order  psychiatric  testing  or8whichs".  229, 239 ; examination"  to  the  prohibited  personnel  actions  listed at 5 U.S.C. §s".  229, 239 ; 2302(a)(2)(A).  We do not agree with petitioner's assertion that  these U.S.C. §s".  229, 239 ; personnel  actions  could  not  result  in  out-of-pocket  expenses  beingS.C. §s".  229, 239 ; incurred.   For  example,  an  order  to  undergo psychiatric testing could.C. §s".  229, 239 ; certainly  result  in the employee incurring  medical  bills  and  othercou.C. §s".  229, 239 ; expenses.  In any event,  even  if  not all prohibited personnel actions in.C. §s".  229, 239 ; fact result in pecuniary damages, the  main  remedy  for  a  prohibiteds in.C. §s".  229, 239 ; personnel  action  is  a "corrective action" which restores the employee tos".  229, 239 ; his or her previous position, or a position with equivalent pay and status. Congress did not assume  that  all prohibited personnel actions necessarily cause consequential damages.